NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CHARLES G. JOHNSON,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD, '
Resp0ndent.
2011-3130
Petition for review of the Merit Syste1ns Protection
Board in case no. DE0353100501-I-1.
ON MOTION
ORDER
The United States Posta1 Service moves to reform the
caption to name the Merit Syste1ns Protection Board as the
respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case

JOHNSON V. MSPB 2
Accordingly,
IT IS 0RDERED THAT:
(1) The motion is granted The revised official cap-
tion is reflected aboVe.
(2) The Board’s brief is due within 21 days from the
date of filing of this order.
FoR THE CoURT
AUG 0 4  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Charles G. Johnson
Lartease M. Tifiith, Esq. g _
Jeffrey A. Gauger, Esq. (inforrnal brief enclosed)
s19 "
112
S5"'¢-1-,
inoc-
m'v1l"
Pl'l
U.S. 00 APPEALS FOR
THE AL C|RCU1T
AUG 04 2011
1AN HORBAl.Y
CLERK